Exhibit 10.47

Amendments to Grants under the MeadWestvaco Corporation 2005 Performance
Incentive Plan Amended and Restated Effective February 25, 2013 (2005
Performance Incentive Plan)

On January 27, 2014 the Compensation and Organization Development Committee of
the Board of Directors amended the terms and conditions for all outstanding
equity and cash awards previously granted under the company’s 2005 Performance
Incentive Plan to provide more favorable vesting terms upon termination of
employment for any employee age fifty-five or older with twenty or more years of
service. In the case of stock options, there would be continued vesting of such
awards, with the continued right to exercise such awards for five-years from
termination of employment, but not exceeding the original ten year term. In the
case of performance-based restricted stock units or cash awards, there would be
pro-rata vesting determined by multiplying the amount, if any, earned by
attainment of the performance goals attached to such awards by a fraction, the
numerator of which is the number of completed full months from the award date to
the termination of employment and the denominator of which is 36. In the case of
service based restricted stock units, there would be pro rata vesting based on
the date of termination of employment in one-year increments from the date of
grant and any remaining portion shall be forfeited.